           Case 3:18-cv-02621-WHO Document 196-1 Filed 08/22/19 Page 1 of 7




     PAUL ANDRE (State Bar No. 196585)
 1
     pandre@kramerlevin.com
 2   LISA KOBIALKA (State Bar No. 191404)
     lkobialka@kramerlevin.com
 3   JAMES HANNAH (State Bar No. 237978)
     jhannah@kramerlevin.com
 4   KRISTOPHER B. KASTENS (State Bar No. 254797)
     kkastens@kramerlevin.com
 5
     KRAMER LEVIN NAFTALIS & FRANKEL LLP
 6   990 Marsh Road
     Menlo Park, CA 94025
 7   Telephone: (650) 752-1700
     Facsimile: (650) 752-1800
 8

 9 Attorneys for Plaintiff
   FINJAN, INC.
10
                                 IN THE UNITED STATES DISTRICT COURT
11
                          FOR THE NORTHERN DISTRICT OF CALIFORNIA
12

13                                     SAN FRANCISCO DIVISION

14   FINJAN, INC., a Delaware Corporation,        Case No.: 3:18-cv-02621-WHO
15
                    Plaintiff,                    DECLARATION OF AUSTIN MANES IN
16                                                SUPPORT OF PLAINTIFF FINJAN,
             v.                                   INC.’S OPPOSITION TO DEFENDANTS’
17                                                MOTION FOR RECONSIDERATION
     CHECK POINT SOFTWARE                         UNDER CIVIL L.R. 7-9
18   TECHNOLOGIES, INC., a Delaware
19   Corporation, CHECK POINT SOFTWARE
     TECHNOLOGIES LTD., an Israeli Limited
20   Company,

21                  Defendants.
22

23

24

25

26

27

28
     MANES DECLARATION IN SUPPORT OF FINJAN’S                   CASE NO.: 3:18-cv-02621-WHO
     OPP. TO DEFENDANTS’ MOT. FOR RECONSIDERATION
           Case 3:18-cv-02621-WHO Document 196-1 Filed 08/22/19 Page 2 of 7




 1 I, Austin Manes, declare:

 2          1.     I am an attorney at Kramer Levin Naftalis & Frankel LLP, counsel of record for Finjan,
 3 Inc. (“Finjan”), and licensed to practice law in the State of California. I have personal knowledge of

 4 the facts stated herein and can testify competently to those facts. I make this declaration in support of

 5 Plaintiff Finjan, Inc.’s Opposition to Check Point Software Techs., Inc. and Check Point Software

 6 Techs. Ltd.’s (collectively “Check Point”) Motion for Partial Reconsideration of ECF No. 128 in light

 7 of ECF No. 192 (the “Motion”) which was deemed a motion for reconsideration by the Court at Dkt.

 8 194.

 9          2.     Attached hereto as Exhibit 1 is a true and correct copy of Finjan’s First Set of Requests
10 for Production of Documents and Things to Check Point (Nos. 1-65), served on September 7, 2018.

11          3.     Attached hereto as Exhibit 2 is a true and correct copy of Check Point’s Response to
12 Finjan’s First Set of Requests for Production of Documents and Things, served on October 9, 2018.

13          4.     Attached hereto as Exhibit 3 is a true and correct copy of Exhibit B to the parties’ May
14 10, 2019 Joint Letter Brief, filed as Docket No. 119-2.

15          5.     Attached hereto as Exhibit 4 is a true and correct copy of a webpage entitled “Check
16 Point SmartReporter R76 Administration Guide, Introducing SmartReporter,” available at

17 https://sc1.checkpoint.com/documents/R76/CP_R76_SmartReporter_AdminGuide/html_frameset.htm.

18          6.     Attached hereto as Exhibit 5 is a true and correct copy of a webpage entitled “Endpoint
19 Policy Management,” available at https://www.checkpoint.com/products/endpoint-policy-

20 management/.

21          7.     Attached hereto as Exhibit 6 is a true and correct copy of a Check Point datasheet
22 entitled “Network Policy Management Software Blade” produced by Finjan, bearing bates numbers

23 FINJAN-CP 258552 – 54.

24          8.     Attached hereto as Exhibit 7 is a true and correct copy of a webpage entitled
25 “ZoneAlarm Extreme Security,” available at https://www.zonealarm.com/software/extreme-security/.

26

27

28
                                         1
     MANES DECLARATION IN SUPPORT OF FINJAN’S                             CASE NO.: 3:18-cv-02621-WHO
     OPP. TO DEFENDANTS’ MOT. FOR RECONSIDERATION
           Case 3:18-cv-02621-WHO Document 196-1 Filed 08/22/19 Page 3 of 7




 1         9.     Attached hereto as Exhibit 8 is a true and correct copy of a Check Point datasheet
 2 entitled “Check Point ThreatCloud IntelliStore” produced by Finjan, bearing bates numbers FINJAN-

 3 CP 252680 – 81.

 4         10.    Attached hereto as Exhibit 9 is a true and correct copy of a webpage entitled
 5 “ThreatCloud Managed Security Service” produced by Finjan, bearing bates numbers FINJAN-

 6 CP 252686 – 92.

 7         11.    Attached hereto as Exhibit 10 is a true and correct copy of excerpts from Appendix
 8 A-1 to Finjan’s Initial Disclosure of Asserted Claims and Infringement Contentions, served on

 9 November 2, 2018.

10         12.    Attached hereto as Exhibit 11 is a true and correct copy of excerpts from Appendix
11 A-3 to Finjan’s Initial Disclosure of Asserted Claims and Infringement Contentions, served on

12 November 2, 2018.

13         13.    Attached hereto as Exhibit 12 is a true and correct copy of excerpts from Appendix
14 B-1 to Finjan’s Initial Disclosure of Asserted Claims and Infringement Contentions, served on

15 November 2, 2018.

16         14.    Attached hereto as Exhibit 13 is a true and correct copy of excerpts from Appendix
17 B-3 to Finjan’s Initial Disclosure of Asserted Claims and Infringement Contentions, served on

18 November 2, 2018.

19         15.    Attached hereto as Exhibit 14 is a true and correct copy of excerpts from Appendix
20 C-1 to Finjan’s Initial Disclosure of Asserted Claims and Infringement Contentions, served on

21 November 2, 2018.

22         16.    Attached hereto as Exhibit 15 is a true and correct copy of excerpts from Appendix
23 C-3 to Finjan’s Initial Disclosure of Asserted Claims and Infringement Contentions, served on

24 November 2, 2018.

25         17.    Attached hereto as Exhibit 16 is a true and correct copy of excerpts from Appendix
26 D-1 to Finjan’s Initial Disclosure of Asserted Claims and Infringement Contentions, served on

27 November 2, 2018.

28
                                         2
     MANES DECLARATION IN SUPPORT OF FINJAN’S                           CASE NO.: 3:18-cv-02621-WHO
     OPP. TO DEFENDANTS’ MOT. FOR RECONSIDERATION
           Case 3:18-cv-02621-WHO Document 196-1 Filed 08/22/19 Page 4 of 7




 1         18.    Attached hereto as Exhibit 17 is a true and correct copy of excerpts from Appendix
 2 D-3 to Finjan’s Initial Disclosure of Asserted Claims and Infringement Contentions, served on

 3 November 2, 2018.

 4         19.    Attached hereto as Exhibit 18 is a true and correct copy of excerpts from Appendix
 5 E-1 to Finjan’s Initial Disclosure of Asserted Claims and Infringement Contentions, served on

 6 November 2, 2018.

 7         20.    Attached hereto as Exhibit 19 is a true and correct copy of excerpts from Appendix
 8 E-3 to Finjan’s Initial Disclosure of Asserted Claims and Infringement Contentions, served on

 9 November 2, 2018.

10         21.    Attached hereto as Exhibit 20 is a true and correct copy of excerpts from Appendix
11 F-1 to Finjan’s Initial Disclosure of Asserted Claims and Infringement Contentions, served on

12 November 2, 2018.

13         22.    Attached hereto as Exhibit 21 is a true and correct copy of excerpts from Appendix
14 F-3 to Finjan’s Initial Disclosure of Asserted Claims and Infringement Contentions, served on

15 November 2, 2018.

16         23.    Attached hereto as Exhibit 22 is a true and correct copy of excerpts from Appendix
17 G-1 to Finjan’s Initial Disclosure of Asserted Claims and Infringement Contentions, served on

18 November 2, 2018.

19         24.    Attached hereto as Exhibit 23 is a true and correct copy of excerpts from Appendix
20 G-3 to Finjan’s Initial Disclosure of Asserted Claims and Infringement Contentions, served on

21 November 2, 2018.

22         25.    Attached hereto as Exhibit 24 is a true and correct copy of excerpts from Appendix
23 A-1 to Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions,

24 served on April 1, 2019.

25         26.    Attached hereto as Exhibit 25 is a true and correct copy of excerpts from Appendix
26 A-2 to Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions,

27 served on April 1, 2019.

28
                                         3
     MANES DECLARATION IN SUPPORT OF FINJAN’S                        CASE NO.: 3:18-cv-02621-WHO
     OPP. TO DEFENDANTS’ MOT. FOR RECONSIDERATION
          Case 3:18-cv-02621-WHO Document 196-1 Filed 08/22/19 Page 5 of 7




 1        27.       Attached hereto as Exhibit 26 is a true and correct copy of Appendix A-6 to
 2 Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions, served on

 3 April 1, 2019.

 4        28.       Attached hereto as Exhibit 27 is a true and correct copy of Appendix A-8 to
 5 Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions, served on

 6 April 1, 2019.

 7        29.       Attached hereto as Exhibit 28 is a true and correct copy of excerpts from Appendix
 8 B-1 to Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions,

 9 served on April 1, 2019.

10        30.       Attached hereto as Exhibit 29 is a true and correct copy of Appendix B-6 to
11 Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions, served on

12 April 1, 2019.

13        31.       Attached hereto as Exhibit 30 is a true and correct copy of excerpts from Appendix
14 B-8 to Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions,

15 served on April 1, 2019.

16        32.       Attached hereto as Exhibit 31 is a true and correct copy of excerpts from Appendix
17 C-1 to Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions,

18 served on April 1, 2019.

19        33.       Attached hereto as Exhibit 32 is a true and correct copy of Appendix C-6 to
20 Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions, served on

21 April 1, 2019.

22        34.       Attached hereto as Exhibit 33 is a true and correct copy of excerpts from Appendix
23 D-1 to Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions,

24 served on April 1, 2019.

25        35.       Attached hereto as Exhibit 34 is a true and correct copy of Appendix D-6 to
26 Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions, served on

27 April 1, 2019.

28
                                         4
     MANES DECLARATION IN SUPPORT OF FINJAN’S                          CASE NO.: 3:18-cv-02621-WHO
     OPP. TO DEFENDANTS’ MOT. FOR RECONSIDERATION
           Case 3:18-cv-02621-WHO Document 196-1 Filed 08/22/19 Page 6 of 7




 1         36.      Attached hereto as Exhibit 35 is a true and correct copy of excerpts from Appendix
 2 D-8 to Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions,

 3 served on April 1, 2019.

 4         37.      Attached hereto as Exhibit 36 is a true and correct copy of excerpts from Appendix
 5 E-1 to Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions,

 6 served on April 1, 2019.

 7         38.      Attached hereto as Exhibit 37 is a true and correct copy of Appendix E-6 to
 8 Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions, served on

 9 April 1, 2019.

10         39.      Attached hereto as Exhibit 38 is a true and correct copy of excerpts from Appendix
11 F-1 to Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions,

12 served on April 1, 2019.

13         40.      Attached hereto as Exhibit 39 is a true and correct copy of Appendix F-6 to Finjan’s
14 Supplemental Disclosure of Asserted Claims and Infringement Contentions, served on April 1,

15 2019.

16         41.      Attached hereto as Exhibit 40 is a true and correct copy of excerpts from Appendix
17 G-1 to Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions,

18 served on April 1, 2019.

19         42.      Attached hereto as Exhibit 41 is a true and correct copy of Appendix G-6 to
20 Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions, served on

21 April 1, 2019.

22         43.      Attached hereto as Exhibit 42 is a true and correct copy of excerpts from Appendix
23 G-8 to Finjan’s Supplemental Disclosure of Asserted Claims and Infringement Contentions,

24 served on April 1, 2019.

25

26

27

28
                                         5
     MANES DECLARATION IN SUPPORT OF FINJAN’S                          CASE NO.: 3:18-cv-02621-WHO
     OPP. TO DEFENDANTS’ MOT. FOR RECONSIDERATION
           Case 3:18-cv-02621-WHO Document 196-1 Filed 08/22/19 Page 7 of 7




 1         I declare under penalty of perjury under the laws of the United States of America that each of
 2 the above statements is true and correct. Executed on August 22, 2019, in Menlo Park, California.

 3
                                                /s/ Austin Manes
 4
                                                   Austin Manes
 5         In accordance with Civil Local Rule 5-1(i)(3), I attest that concurrence in the filing of this
 6 document has been obtained from any other signatory to this document.

 7
                                                        /s/ Kristopher Kastens
 8                                                      Kristopher Kastens
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                         6
     MANES DECLARATION IN SUPPORT OF FINJAN’S                            CASE NO.: 3:18-cv-02621-WHO
     OPP. TO DEFENDANTS’ MOT. FOR RECONSIDERATION
